DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on July 22, 2021.  In virtue of this amendment:
Claims 6, 11 and 16-19 are cancelled;
Claims 21-22 are newly added; and thus,
Claims 1-5, 7-10, 12-15 and 20-22 are now pending in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeJonge (US 2016/0323953 of record).
With respect to claims 1 and 20, DeJonge discloses in figure 1 a control apparatus and a method thereof of a light emitting diode (102, e.g., LED load including a plurality of LEDs), comprising a storage unit (170, e.g., a memory as a storage unit) that stores table information indicating a combination of a magnitude and a cycle of luminance and the number of times of the combinations (paragraph 0067, e.g., “… determine the magnitude of the target load current … and the burst duty cycle … retrieving the values from memory as via a lookup table …”); and a control section (150, e.g., control circuit) that controls the light emitting diode in .

    PNG
    media_image1.png
    645
    882
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DeJonge (US 2016/0323953 of record) in view of Taipale et al. (US 2013/0181630 of record).
With respect to claim 2, DeJonge discloses all claimed limitations, as expressly recited in claim 1, except for specifying that further comprising a plurality of storage devices that function as the storage unit; and a control circuit that functions as the control section, wherein the storage device usable by the control circuit is changed according to an operation mode in a plurality of operation modes having different power consumption from one another.
Taipale discloses in figures 1 and 3A-3B a control apparatus of a light emitting diode (104, e.g., LED load) comprising a plurality of storage devices (218, 362, e.g., memory devices for storing control data thereof) that function as the storage unit; and a control circuit (360, e.g., microprocessor) that functions as the control section, wherein the storage device usable by the control circuit is changed according to an operation mode in a plurality of operation modes having different power consumption from one another (paragraph 0048, e.g., having a dimmer mode and a digital communication mode).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of DeJonge with a plurality of storage devices and control features thereof as taught by Taipale for the purpose of controlling a desired lighting intensity and brightness level of the light source since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Taipale (see paragraph 0048).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over DeJonge (US 2016/0323953 of record) in view of Taipale et al. (US 2013/0181630 of record) and further in view of Williams (US 2018/0146520 of record).
With respect to claim 3, the combination of DeJonge and Taipale disclose all claimed limitations, as expressly recited in claims 1-2, wherein the plurality of storage devices includes a memory (170, e.g., a memory) connected to the control circuit (see figure 1 of DeJonge), except for specifying that the plurality of storage devices include register included in the control circuit.
Williams discloses in figure 7 a control apparatus of a light emitting diode (57a-57n, e.g., LEDs) comprising a control circuit (69a-69z, e.g., formed as an IC driver or controller), wherein the plurality of storage devices (75a-75n) include register included in the control circuit (see figure 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of the combination of DeJonge and Taipale with registers thereof as taught by Williams for the purpose of controlling the timing periods of each LED channel thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
With respect to claim 4, the combination of DeJonge, Taipale and Williams disclose that wherein the control circuit is capable of using the register and the memory in a normal operation mode, and the control circuit is capable of using only the register in an energy saving operation mode in which power consumption is more reduced than the normal operation mode (see paragraph 0058 of Williams, e.g., reducing power consumption thereof).
With respect to claim 5, the combination of DeJonge, Taipale and Williams disclose that wherein at least some pieces (paragraph 0065 of DeJonge, e.g., having a number of cycles .
Allowable Subject Matter
Claims 21-22 are allowed.
Claims 7-10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A control apparatus of a light emitting diode, comprising … “wherein the table information is configured to include a plurality of parameters and each of the parameters includes the combination of the magnitude and the cycle of the luminance, the number of times of the combinations, and next parameter information, and the control section executes control corresponding to each of the parameters and executes control corresponding to the next parameter designated by the next parameter information to execute control corresponding to the plurality of parameters included in the table information one after another”, in combination with the remaining claimed limitations as claimed in independent claim 21 (claim 22 would be allowable as being dependent on claim 21).
Response to Arguments
Applicant's arguments filed 7/22/2021 have been fully considered but they are not persuasive. 
wherein the table information indicates the magnitude of the luminance according to a difference between a function value corresponding to a luminance change and a luminance value”.
Examiner respectfully disagrees as following:
(1) Figure 1 of DeJonge shows a storage unit 170, as a memory,  having a look up table as described in paragraphs 0065 and 0067 such that the memory to store the luminance data to control the light source thereof.
(2) However, figure 11 of DeJonge shows a difference between a function value and the luminance value based on the stored data in the table thereof.

    PNG
    media_image2.png
    590
    749
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        October 21, 2021